Concurring Opinion by
Smith, J.,
May 11, 1896:
While agreeing that errors were committed on the trial of this case, making a reversal of the judgment necessary, I cannot concur in the view suggested in the concluding paragraph of the opinion of the majority of the court, as to the legal effect of the invitation given to Johanna Tadrick to enter the prosecutor’s house, as she approached the door, apparently with the intention of entering.
The count of the indictment on which the prisoner was convicted is framed under sec. 2 of the act of April 22, 1863, making it a felony to “ willfully and maliciously, either by day or by night, with or without breaking, enter (inter alios) a dwelling house, with intent to commit any felony whatever therein; ” and it charges an entry into a dwelling house “ without breaking the same ” with intent to commit a felony therein.
This section, so far as it has received judicial construction, has been regarded as aiming at the intent rather than the manner of the entry. In Hollister v. Commonwealth, 60 Pa. 103, it was said by Chief Justice Thompson: “This section seems to have been designed to punish the felonious intent with *570which an entry is made, even if no felony be actually committed;” and in Com. v. Carson, 166 Pa. 183, Mr. Justice McCollum: says: “It is the intent with which the entry is made, and not the manner or hour of making it, that is essential and controlling.”
It appears from the evidence that the prisoner and her daughter, Johanna Tadrick, frequently visited the prosecutor,, and that the prisoner was not only familiar with the interior of his house, but had learned that he kept some money concealed in a bed. The daughter testified that her mother told her where this money was hidden, and directed her to go to the prosecutor’s house and take it; that she accordingly went for the purpose of taking the money there, and on reaching the door was invited to enter and be seated, which she did; and that, while the prosecutor and his wife were in the yard, milking a cow, she went to the place where the money was secreted,, took it, and carried it home to her mother.
At whose invitation she entered the house does not definitely appear; but it may be taken for granted, under all the circumstances, that her entry was with the assent of the prosecutor. A fortiori, it may also be taken for granted that her felonious-intent was unknown to the prosecutor when she was invited to enter. That this invitation, given in ignorance of her purpose, deprived her entry of the felonious character which the-statute gives it by reason of her felonious intent, is a view in. which I find it impossible to concur.
At common law, an entry into a dwelling house was felonious only when the elements of burglary were present—when-it was effected in the night, by breaking, with intent to commit a felony therein. The breaking might be actual, as forcing open a door, or a window, or it might be constructive, as when the entry was obtained by fraud, trick, artifice, request or deception: Johnston v. Com., 85 Pa. 54, and authorities-there cited. But here the statute dispenses with the breaking, and also with the requirement that the entry should be in the night. The only requisite which it preserves is the felonious-intent. This being present, the entry, with or without breaking, in the day or night, is a felony. It may be conceded that, where the entry is not a trespass it cannot be a burglary. We are not, however, dealing with the common law burglary, in-*571which the breaking is of itself a trespass, but with the statutory felony of entering without breaking. In my view, the statute does not require even the technical breaking of the close that constitutes a trespass. No “ request, fraud, trick or artifice ” need be used to complete the offense, because these, in law, constitute a breaking, and that is expressly dispensed with by the statute. It is the evil purpose—the felonious intent—with which the entry is made that brands it as criminal. The gravamen of the offense is the entry with this intent, and whether such an entry be made upon the customary invitation to visitors with presumably innocent purpose, or without this formality, is wholly immaterial, as, under the statute, a felonious intent stamps the entry as felonious.
If, indeed, the occupant of the house, knowing the criminal intent of his visitor, invites him in, a totally different question is presented. But we may take it for granted that, with such knowledge, there would be no such invitation. In the present case there is no logical warrant for the proposition that the will of the occupant and that of the accused cooperated; however they may have concurred in the physical act of entry, they never met with a common purpose, or united in the intent with which the entry was made, and it is therefore incorrect to say that, in a legal sense, the entry was “ neither actually nor constructively against the will of the occupant of the house.” To hold that an act of the occupant which, under the prevailing social usage, has become a matter of course, will take an entry with feloiiious intent out of the statute, would largely defeat its purpose, and make a customary act of politeness serve as a shield for criminals. If this be its true construction, then he who intends to commit a felony in a house has only to present himself at the door, with his purpose concealed, to make his entry lawful. There is nothing to warrant such a construction. By the terms of the statute, the criminal character of the entry is fixed by the intent with which it is made, irrespective of any act by an occupant, ignorant of that intent. It is clear from the evidence in this case, that the invitation to enter was extended because of the social relations of the parties, and, as was said in Johnston v. Com., supra, a felonious entry effected under these circumstances but makes the fraud the greater.
*572The question of intent, when material, is one of fact to be determined by the jury. In the present case it is, in my opinion, for the jury to say whether, under all the circumstances, including the invitation to enter, Johanna Tadrick, by the prisoner’s direction, or at her request, entered the prosecutor’s house with intent to commit a felony therein. Whether the act creating the offense is a “highly penal statute ” or not, is wholly immaterial and irrelevant to the decision of that question: Com. v. Switzer, 134 Pa. 383. The offense is fully defined in the act, entirely independent of the punishment prescribed for its commission.